DAUKSCH, Judge.
This is an appeal from a sentence and a cross-appeal from convictions. We find no merit in the cross-appeal but vacate the sentence and remand for resentencing. While the record is not crystal clear as to why the trial judge refused to score previous convictions for sale and possession of illegal drugs it could be that Carawan v. State, 515 So.2d 161 (Fla.1987) was improperly retroactively applied. State v. Glenn, 558 So.2d 4 (Fla.1990). Even if Carawan was applied, there is insufficient evidence to demonstrate that the previous convictions for sale and possession involved a single quantity of drugs. If a downward departure was intended then written reasons were not given.
SENTENCE VACATED; REMANDED.
GOSHORN and GRIFFIN, JJ., concur.